GLD-267                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-3169
                                       ___________

                                           In re:

                                JEROME MCDAVIS,
                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civil No. 2-09-cv-04200)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    August 23, 2012

          Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                             (Opinion filed: August 31, 2012 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner, Jerome McDavis, seeks a writ of mandamus compelling the District

Court to “give its disposition as required,” hold a jury trial, and appoint counsel. For the

following reasons, mandamus relief is not warranted.

       McDavis filed a complaint alleging destruction of legal material and interference

with court mail by the prison at which he was incarcerated. He also applied for in forma
pauperis status, which the District Court denied. He then moved for reconsideration,

which the District Court also denied. McDavis timely filed notice of appeal and, later,

moved to proceed in forma pauperis on appeal. We dismissed the appeal for failure to

timely prosecute insofar as McDavis failed to pay the requisite fee as directed after his

motion to proceed in forma pauperis was denied. McDavis then filed a “Fed. Rule (69)

writ of execution/and or – civil and criminal contempt charge’s for the name defendants

and there co conspirator’s mention in the writs,” which the District Court denied as

frivolous on January 10, 2011. McDavis filed this mandamus petition nineteen months

later, in August 2012.

       Issuance of a writ of mandamus is proper in only extraordinary circumstances. In

re Grand Jury, 680 F.3d 328, 340 (3d Cir. 2012). Its traditional purpose is “to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21,

26 (1943). A petitioner must demonstrate a “clear and indisputable” right to the writ.

Kerr v. United States Dist. Court, 426 U.S. 394, 403 (1976).

       To the extent McDavis seeks “disposition” of his Rule 69 motion, or any other

motion, the District Court has in fact already disposed of it by denying it. To the extent

he seeks a jury trial and counsel, there is, similarly, no claim left to dispose of; he is

consequently entitled to neither.

       Accordingly, we will deny the mandamus petition.




                                               2